DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, 12, 23-28, 30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over (3GPP TSG RAN WG1 Meeting 90bis, Prague, CZ, 9th-13th, October 2017, R1-1718622, Agenda item: 7.3.3.3, Source: Nokia, Nokia Shanghai Bell, Title: On CBG based transmissions, now onwards Document Nokia), in view of (3GPP TSG RAN WG1 Meeting NR #3, Nagoya, Japan, 18th-21st September 2017, R1-1716257, Agenda Item: 6.3.3.3, Source: InterDigital, Inc., Title: CBG-based (re)-transmission.  Now onwards Document InterDigital).

Regarding Claim 1,	 (Currently Amended) Document Nokia discloses an apparatus comprising: (Document Nokia, section 2.5: Document Nokia discloses an approach to apply separate DAI processes for transport blocks (TBs) based transmissions and CBG based transmissions, determining HARQ-ACK sub-codebooks separately for TB-based transmission and CBG based transmissions and concatenation sub-codebooks for a joint transmission.  The determination of the number of CBGs from RRC signaling; with dynamic codebook determination, DAI has been used for error case handling.  When CBG transmissions are configured, the DCI carries a CBG presence field CBGTI for all transmissions and retransmission.  When CBG transmissions are configured, the DCI carries a CBG presence field CBGTI for all transmissions and retransmission.  Each bit in the CBGTI indicates whether or not the corresponding CBG is present in the transmission.  It is implicitly disclosed that a receiver receives from a transmitter a first signal for indicating quantity of the TBs and a transmitter transmits the HARQ-ACK codebook and processor determines a size of the HARQ-ACK codebook)
a receiver that receives a first signal for indicating a parameter of K1, wherein K1 is a quantity of transport blocks in a downlink association set; and (Document Nokia, section 2-5, section 2.1 and 2.2 discloses about transport blocks, section 4 discloses about quantity or size of transport blocks and DL assignment)
receives a second signal for indicating a parameter of K2, wherein K2 is a quantity of hybrid automatic repeat request acknowledgement bit fields in a hybrid automatic repeat request acknowledgement codebook; (Document Nokia, section 2-5, Emphasis Fig. 2, section 4, Document Nokia discloses about hybrid repeat request acknowledgement codebook, section 4 discloses about single-multibit HARQ-ACK feedback is supported in Release 15)
a processor that determines, based on the first signal and the second signal, a size of the hybrid automatic repeat request acknowledgement  codebook; (Document Nokia, section 2-5, Emphasis Fig. 2, section 4, Document Nokia discloses about hybrid repeat request acknowledgement codebook)
a transmitter that transmits the hybrid automatic repeat request acknowledgement codebook, wherein the hybrid automatic repeat request acknowledgement codebook comprises a first part including K1 hybrid automatic repeat request acknowledgement bits and a second part including K2 hybrid automatic repeat request acknowledgement bit fields, (Document Nokia, section 2-5, Document Nokia, section 2-5, Emphasis Fig. 2, section 4, Document Nokia discloses about hybrid repeat request acknowledgement codebook, section 4 discloses about single-multibit HARQ-ACK feedback is supported in Release 15, section 4 also discloses about decoding, TB and downlink (DL) assignment)
Document Nokia is not explicit on the following:
wherein each bit in the first part corresponds to one transport block in the downlink association set, and each hybrid automatic repeat request acknowledgement bit field in the second part corresponds to one incorrectly decoded transport block in the downlink association set.
However, Document InterDigital discloses following:
wherein each bit in the first part corresponds to one transport block in the downlink association set, and each hybrid automatic repeat request acknowledgement bit field in the second part corresponds to one incorrectly decoded transport block in the downlink association set. (Document InterDigital, section 3, The Document InterDigital discloses that if all CBGs and hence entire TB is correct or in error, it be better to have UE send only a single TB-level (ACK or NACK, respectively), whereas if some CBGs are in error, UE sends CBG-level HARQ feedback.  It is understood that one bit corresponds to one TB)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Nokia before the effective filing date of claimed invention with that of Document InterDigital so that  wherein each bit in the first part corresponds to one transport block in the downlink association set, and each hybrid automatic repeat request acknowledgement bit field in the second part corresponds to one incorrectly decoded transport block in the downlink association set.  The motivation to combine the teachings of Document InterDigital would be that each HARQ-ACK bit (Document InterDigital, section 3, options 1-3)

Regarding Claim 2,	 (Currently Amended) The combination of Document Nokia, and Document InterDigital disclose the apparatus of claim 1, wherein the first signal is a physical layer signaling and K1 is indicated by a total Downlink Assignment Index in downlink control information.  (Document Nokia section 2-5, section 3 discloses about DCI.  Section 4 discloses Downlink Assignment Index DAI, and DL assignment)

Regarding Claim 3,	 (Currently Amended) The combination of Document Nokia, and Document InterDigital disclose the apparatus of claim 1, wherein the first signal is a Radio Resource Control signaling and K1 is equal to a maximum number of transport blocks in the downlink association set indicated by the Radio Resource Control signaling. (Document Nokia section 2-5, Introduction: RRC (Radio Resource Control) and Layer 1 (L1) signaling, section 2.1: L1 signaling needed to compliment the RRC configuration, Proposal 1, section 2.1, Fig. 2 and section 4 discloses about transport block (TB))
 
Regarding Claim 4,	 (Currently Amended) The combination of Document Nokia, and Document InterDigital disclose the apparatus of claim 1, wherein each hybrid (Document Nokia section 2-5, CBG is disclosed in all the sections 2-5.  Section 4 discloses: CBG-based transmission with single/multi-bit HARQ-ACK feedback is supported in release 15, Document InterDigital, whole document, emphasis section 3)

Regarding Claim 5,	(Currently Amended) The combination of Document Nokia, and Document InterDigital disclose the apparatus of claim 1, wherein a bit length of each hybrid automatic repeat request acknowledgement bit field is equal to a maximum number of code block groups per transport block configured by a Radio Resource Control signaling.  (Document Nokia section 2-5, CBG is disclosed in all the sections 2-5.  Section 4 discloses: CBG-based transmission with single/multi-bit HARQ-ACK feedback is supported in release 15, Introduction: RRC signaling, section 2.1: L1 signaling needed to compliment the RRC configuration, section 4 discloses about per transport block (TB), Assuming 6 CBGs are configured, the number of HARQ-ACK feedback bits per TB vary from 1 to 6 bits.  The TB based transmission and CBG-based transmission is disclosed through section 4)

Regarding Claim 6,	 (Currently Amended) The combination of Document Nokia, and Document InterDigital disclose the apparatus of claim 1, wherein the second signal (Document Nokia section 2-5, Introduction: RRC signaling, section 2.1: L1 signaling needed to compliment the RRC configuration)

 Claim 7.	 (Cancelled)  

Regarding Claim 8,	 (Currently Amended) The combination of Document Nokia, and Document InterDigital disclose the apparatus of claim 1, wherein the second signal is a physical layer signaling and K2 is selected from a set of values and indicated by a plurality of bits in downlink control information.  (Document Nokia section 2-5, Introduction, section 2.1 and proposal #1 discloses about RRC and L1 signaling, section 2.1, L1 signaling needed to compliment the RRC configuration, section 4 discloses about single/multi-bit.  Multi-bit is plurality of bits. Section 3 discloses about DCI)

Regarding Claim 9,	 (Currently Amended) The combination of Document Nokia, and Document InterDigital disclose the apparatus of claim 1, wherein the second part is appended with "Acknowledgement" or "Negative Acknowledgement" bit in response to K2 is identified greater than a quantity of actually incorrectly decoded transport blocks in the downlink association set.  (Document Nokia section 2-5, section 4, Fig. 2 explicitly disclose HARQ-ACK and HARQ-NACK, section 4, case 3 discloses: UE determines based on the decoding outcome of CBGs that a smaller number of ACKs is sufficient, e.g. a single ACK or NACK per TB when all decoding of all CNGs succeeds or fails)
 
Regarding Claim 10,	 (Currently Amended) The combination of Document Nokia, and Document InterDigital disclose the apparatus of claim 1, wherein the second part including K2 hybrid automatic repeat request acknowledgement bit fields corresponds to a first K2 transport blocks of actually incorrectly decoded transport blocks in the downlink association set in response to K2 is identified smaller than a quantity of the actually incorrectly decoded transport blocks in the downlink association set. (Document Nokia section 2-5, CBG is disclosed in all the sections 2-5.  Section 4 discloses: CBG-based transmission with single/multi-bit HARQ-ACK feedback is supported in release 15, section 4, case 3 discloses: UE determines based on the decoding outcome of CBGs that a smaller number of ACKs is sufficient, e.g. a single ACK or NACK per TB when all decoding of all CNGs succeeds or fails, Document InterDigital, whole document, emphasis section 3)
 
Claim 11.	 (Cancelled) 
 
Regarding Claim 12,	 (Currently Amended) Document Nokia discloses a method comprising: (Document Nokia, section 2.5: Document Nokia discloses an approach to apply separate DAI processes for transport blocks (TBs) based transmissions and CBG based transmissions, determining HARQ-ACK sub-codebooks separately for TB-based transmission and CBG based transmissions and concatenation sub-codebooks for a joint transmission.  The determination of the number of CBGs from RRC signaling; with dynamic codebook determination, DAI has been used for error case handling.  When CBG transmissions are configured, the DCI carries a CBG presence field CBGTI for all transmissions and retransmission.  When CBG transmissions are configured, the DCI carries a CBG presence field CBGTI for all transmissions and retransmission.  Each bit in the CBGTI indicates whether or not the corresponding CBG is present in the transmission.  It is implicitly disclosed that a receiver receives from a transmitter a first signal for indicating quantity of the TBs and a transmitter transmits the HARQ-ACK codebook and processor determines a size of the HARQ-ACK codebook)
receiving a first signal for indicating a parameter of K1, wherein K1 is a quantity of transport blocks in a downlink association set; and (Document Nokia, section 2-5, section 2.1 and 2.2 discloses about transport blocks, section 4 discloses about quantity or size of transport blocks and DL assignment)
receiving a second signal for indicating a parameter of K2, wherein K2 is a quantity of hybrid automatic repeat request acknowledgement bit fields in a hybrid automatic repeat request acknowledgement codebook; (Document Nokia, section 2-5, Emphasis Fig. 2, section 4, Document Nokia discloses about hybrid repeat request acknowledgement codebook, section 4 discloses about single-multibit HARQ-ACK feedback is supported in Release 15)
 determining a size of the hybrid automatic repeat request acknowledgement codebook based on the first signal and the second signal; (Document Nokia section 2-5)
(Document Nokia, section 2-5, Document Nokia, section 2-5, Emphasis Fig. 2, section 4, Document Nokia discloses about hybrid repeat request acknowledgement codebook, section 4 discloses about single-multibit HARQ-ACK feedback is supported in Release 15, section 4 also discloses about decoding, TB and downlink (DL) assignment)
Document Nokia is not explicit on the following:
wherein each bit in the first part corresponds to one transport block in the downlink association set, and each hybrid automatic repeat request acknowledgement bit field in the second part corresponds to one incorrectly decoded transport block in the downlink association set.
However, Document InterDigital discloses following:
wherein each bit in the first part corresponds to one transport block in the downlink association set, and each hybrid automatic repeat request acknowledgement bit field in the second part corresponds to one incorrectly decoded transport block in the downlink association set. (Document InterDigital, section 3, The Document InterDigital discloses that if all CBGs and hence entire TB is correct or in error, it be better to have UE send only a single TB-level (ACK or NACK, respectively), whereas if some CBGs are in error, UE sends CBG-level HARQ feedback.  It is understood that one bit corresponds to one TB)
 request acknowledgement bit field in the second part corresponds to one incorrectly decoded transport block in the downlink association set.  The motivation to combine the teachings of Document InterDigital would be that each HARQ-ACK bit field in the second part would correspond to one incorrectly decoded transport block (TB). In addition it would improve coverage, improve feedback protection and significant reduction in UCI offered by respective options. (Document InterDigital, section 3, options 1-3)
 
Claim 13.	 (Cancelled) 
 
Claim 14.	 (Cancelled)  

Claim 15. 	(Cancelled) 
 
Claim 16.	 (Cancelled)
  
Claim 17.	 (Cancelled)
  
Claim 18.	 (Cancelled)

Claim 19.	 (Cancelled)  

Claim 20.	 (Cancelled)  

Claim 21.	 (Cancelled)  

Claim 22.	 (Cancelled) 
 
Regarding Claim 23,	 (Currently Amended) Document Nokia discloses an apparatus comprising: (Document Nokia, section 2.5: Document Nokia discloses an approach to apply separate DAI processes for transport blocks (TBs) based transmissions and CBG based transmissions, determining HARQ-ACK sub-codebooks separately for TB-based transmission and CBG based transmissions and concatenation sub-codebooks for a joint transmission.  The determination of the number of CBGs from RRC signaling; with dynamic codebook determination, DAI has been used for error case handling.  When CBG transmissions are configured, the DCI carries a CBG presence field CBGTI for all transmissions and retransmission.  When CBG transmissions are configured, the DCI carries a CBG presence field CBGTI for all transmissions and retransmission.  Each bit in the CBGTI indicates whether or not the corresponding CBG is present in the transmission.  It is implicitly disclosed that a receiver receives from a transmitter a first signal for indicating quantity of the TBs and a transmitter transmits the HARQ-ACK codebook and processor determines a size of the HARQ-ACK codebook)
a transmitter that transmits a first signal for indicating a parameter of K1, wherein K1 is a quantity of transport blocks in a downlink association set; and (Document Nokia, section 2-5, section 2.1 and 2.2 discloses about transport blocks, section 4 discloses about quantity or size of transport blocks and DL assignment)
transmits a second signal for indicating a parameter of K2, wherein K2 is a quantity of hybrid automatic repeat request acknowledgement bit fields in a hybrid automatic repeat request acknowledgement codebook; (Document Nokia, section 2-5, Emphasis Fig. 2, section 4, Document Nokia discloses about hybrid repeat request acknowledgement codebook, section 4 discloses about single-multibit HARQ-ACK feedback is supported in Release 15)
a receiver that receives the hybrid automatic repeat request acknowledgement codebook, wherein the hybrid automatic repeat request acknowledgement codebook comprises a first part including K1 hybrid automatic repeat request acknowledgement bits and a second part including K2 hybrid automatic repeat request acknowledgement bit fields, (Document Nokia, section 2-5, Document Nokia, section 2-5, Emphasis Fig. 2, section 4, Document Nokia discloses about hybrid repeat request acknowledgement codebook, section 4 discloses about single-multibit HARQ-ACK feedback is supported in Release 15, section 4 also discloses about decoding, TB and downlink (DL) assignment)
Document Nokia is not explicit on the following:
 request acknowledgement bit field in the second part corresponds to one incorrectly decoded transport block in the downlink association set.
However, Document InterDigital discloses following:
wherein each bit in the first part corresponds to one transport block in the downlink association set, and each hybrid automatic repeat request acknowledgement bit field in the second part corresponds to one incorrectly decoded transport block in the downlink association set. (Document InterDigital, section 3, The Document InterDigital discloses that if all CBGs and hence entire TB is correct or in error, it be better to have UE send only a single TB-level (ACK or NACK, respectively), whereas if some CBGs are in error, UE sends CBG-level HARQ feedback.  It is understood that one bit corresponds to one TB)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Nokia before the effective filing date of claimed invention with that of Document InterDigital so that  wherein each bit in the first part corresponds to one transport block in the downlink association set, and each hybrid automatic repeat request acknowledgement bit field in the second part corresponds to one incorrectly decoded transport block in the downlink association set.  The motivation to combine the teachings of Document InterDigital would be that each HARQ-ACK bit field in the second part would correspond to one incorrectly decoded transport block (TB). In addition it would improve coverage, improve feedback protection and significant (Document InterDigital, section 3, options 1-3)

Regarding Claim 24,	 (Currently Amended) The combination of Document Nokia, and Document InterDigital disclose the apparatus of claim 23, wherein the first signal is a physical layer signaling and K1 is indicated by a total Downlink Assignment Index in downlink control information. (Document Nokia section 2-5, section 3 discloses about DCI.  Section 4 discloses Downlink Assignment Index DAI, and DL assignment)
 
Regarding Claim 25,	 (Currently Amended) The combination of Document Nokia, and Document InterDigital disclose the apparatus of claim 23, wherein the first signal is a Radio Resource Control signaling and K1 is equal to a maximum number of transport blocks in the downlink association set indicated by the Radio Resource Control signaling. (Document Nokia section 2-5, Introduction: RRC (Radio Resource Control) and Layer 1 (L1) signaling, section 2.1: L1 signaling needed to compliment the RRC configuration, Proposal 1, section 2.1, Fig. 2 and section 4 discloses about transport block (TB))
 
Regarding Claim 26,	 (Currently Amended) The combination of Document Nokia, and Document InterDigital disclose the apparatus of claim 23, wherein each hybrid automatic repeat request acknowledgement bit field in the second part comprises a plurality of hybrid automatic repeat request acknowledgement bits and each of the (Document Nokia section 2-5, CBG is disclosed in all the sections 2-5.  Section 4 discloses: CBG-based transmission with single/multi-bit HARQ-ACK feedback is supported in release 15, Document InterDigital, whole document, emphasis section 3)

Regarding Claim 27,	 (Currently Amended) The combination of Document Nokia, and Document InterDigital disclose the apparatus of claim 23, wherein a bit length of each hybrid automatic repeat request acknowledgement bit field is equal to a maximum number of code block groups per transport block configured by a Radio Resource Control signaling. (Document Nokia section 2-5, CBG is disclosed in all the sections 2-5.  Section 4 discloses: CBG-based transmission with single/multi-bit HARQ-ACK feedback is supported in release 15, Introduction: RRC signaling, section 2.1: L1 signaling needed to compliment the RRC configuration, section 4 discloses about per transport block (TB), Assuming 6 CBGs are configured, the number of HARQ-ACK feedback bits per TB vary from 1 to 6 bits.  The TB based transmission and CBG-based transmission is disclosed through section 4)

Regarding Claim 28,	 (Currently Amended) The combination of Document Nokia, and Document InterDigital disclose the apparatus of claim 23, wherein the second signal is a Radio Resource Control signaling.  (Document Nokia, section 2-5, Introduction: RRC signaling, section 2.1: L1 signaling needed to compliment the RRC configuration)

Claim 29.	(Cancelled)

Regarding Claim 30,	(Currently Amended) The combination of Document Nokia, and Document InterDigital disclose the apparatus of claim 23, wherein the second signal is a physical layer signaling and K2 is selected from a set of values and indicated by a plurality of bits in downlink control information. (Document Nokia section 2-5, Introduction, section 2.1 and proposal #1 discloses about RRC and L1 signaling, section 2.1, L1 signaling needed to compliment the RRC configuration, section 4 discloses about single/multi-bit.  Multi-bit is plurality of bits. Section 3 discloses about DCI)

Claim 31.	(Cancelled)

Regarding Claim 32,	 (Currently Amended) The combination of Document Nokia, and Document InterDigital disclose the apparatus of claim 23, wherein K2 is indicated based on at least one of: experienced channel condition, total uplink control information payload size, Physical Uplink Control Channel format, required Physical Uplink Control Channel resource, estimated uplink transmit power, K1, and Radio Resource Control configured maximum number of code block groups per transport block.  (Document Nokia section 2-5, Introduction discloses about RRC. Section 2.1 discloses about RRC configuration, and number of CBGs per TB, section 2-5 discloses about code block groups. Section 4 discloses about PUCCH.  Section 4 discloses: 1. HARQ-ACK payload size is same with the configured number of CBGs. 2. FFS payload size reduction)

Regarding Claim 33,	(Currently Amended) Document Nokia discloses a method comprising: (Document Nokia, section 2.5: Document Nokia discloses an approach to apply separate DAI processes for transport blocks (TBs) based transmissions and CBG based transmissions, determining HARQ-ACK sub-codebooks separately for TB-based transmission and CBG based transmissions and concatenation sub-codebooks for a joint transmission.  The determination of the number of CBGs from RRC signaling; with dynamic codebook determination, DAI has been used for error case handling.  When CBG transmissions are configured, the DCI carries a CBG presence field CBGTI for all transmissions and retransmission.  When CBG transmissions are configured, the DCI carries a CBG presence field CBGTI for all transmissions and retransmission.  Each bit in the CBGTI indicates whether or not the corresponding CBG is present in the transmission.  It is implicitly disclosed that a receiver receives from a transmitter a first signal for indicating quantity of the TBs and a transmitter transmits the HARQ-ACK codebook and processor determines a size of the HARQ-ACK codebook)
transmitting a first signal for indicating a parameter of K1, wherein K1 is a quantity of transport blocks in a downlink association set, and (Document Nokia, section 2-5, section 2.1 and 2.2 discloses about transport blocks, section 4 discloses about quantity or size of transport blocks and DL assignment)
transmitting a second signal for indicating a parameter of K2, wherein K2 is a quantity of hybrid automatic repeat request acknowledgement bit fields in a hybrid automatic repeat request acknowledgement codebook; (Document Nokia, section 2-5, Emphasis Fig. 2, section 4, Document Nokia discloses about hybrid repeat request acknowledgement codebook, section 4 discloses about single-multibit HARQ-ACK feedback is supported in Release 15)
receiving the hybrid automatic repeat request acknowledgement codebook, wherein the hybrid automatic repeat request acknowledgement codebook comprises a first part including K1 hybrid automatic repeat request acknowledgement bits and a second part including K2 hybrid automatic repeat request acknowledgement bit fields, (Document Nokia, section 2-5, Document Nokia, section 2-5, Emphasis Fig. 2, section 4, Document Nokia discloses about hybrid repeat request acknowledgement codebook, section 4 discloses about single-multibit HARQ-ACK feedback is supported in Release 15, section 4 also discloses about decoding, TB and downlink (DL) assignment)
Document Nokia is not explicit on the following:
wherein each bit in the first part corresponds to one transport block in the downlink association set, and each hybrid automatic repeat request acknowledgement bit field in the second part corresponds to one incorrectly decoded transport block in the downlink association set.
However, Document InterDigital discloses following:
 request acknowledgement bit field in the second part corresponds to one incorrectly decoded transport block in the downlink association set. (Document InterDigital, section 3, The Document InterDigital discloses that if all CBGs and hence entire TB is correct or in error, it be better to have UE send only a single TB-level (ACK or NACK, respectively), whereas if some CBGs are in error, UE sends CBG-level HARQ feedback.  It is understood that one bit corresponds to one TB)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Nokia before the effective filing date of claimed invention with that of Document InterDigital so that  wherein each bit in the first part corresponds to one transport block in the downlink association set, and each hybrid automatic repeat request acknowledgement bit field in the second part corresponds to one incorrectly decoded transport block in the downlink association set.  The motivation to combine the teachings of Document InterDigital would be that each HARQ-ACK bit field in the second part would correspond to one incorrectly decoded transport block (TB). In addition it would improve coverage, improve feedback protection and significant reduction in UCI offered by respective options. (Document InterDigital, section 3, options 1-3)

Claim 34.	(Cancelled)

Claim 35.	(Cancelled)

Claim 36.	(Cancelled)

Claim 37.	(Cancelled)

Claim 38.	(Cancelled)

Claim 39.	(Cancelled)

Claim 40.	(Cancelled)

Claim 41.	(Cancelled)

Claim 42.	(Cancelled)

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463